DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,818,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant set of claims contain substantially the same limitations found in the Patent with some wording variations as provided in a sample below.

Instant Application
Patent 10818303
1. A system to map a distribution scheme for encoding an audio signal with a watermark, the system comprising: a processor to execute computer readable instructions to: 
divide the watermark into a plurality of watermark symbols; map the watermark symbols to a plurality of frequency bins according to a first distribution scheme to create a plurality of watermark layers including a first watermark layer having a first combination of the frequency bins and a second watermark layer having a second combination of the frequency bins, 
the first combination of the frequency bins and the second combination of the frequency bins to partially overlap, subsets of adjacent ones of the plurality of frequency bins grouped into a corresponding plurality of frequency clumps; determine a sequence for shifting watermark symbols between the frequency clumps to cause different combinations of watermark symbols that include one watermark symbol from each watermark layer to share up to a first number of frequency bins, the first number of frequency bins to be less than a number of watermark symbols in respective ones of the different combinations; and 
generate a second distribution scheme to map the watermark symbols in accordance with the sequence; and a transceiver to communicate the second distribution scheme to a device.
1. A system to map a distribution scheme for encoding an audio signal with a watermark, the system comprising: a scrambler executing instructions to: 
divide the watermark into a plurality of watermark symbols; map the watermark symbols to a plurality of frequency bins according to a first distribution scheme to create N watermark layers including a first watermark layer having a first combination of the frequency bins and a second watermark layer having a second combination of the frequency bins, 
the first combination of the frequency bins and the second combination of the frequency bins partially overlap, subsets of adjacent ones of the plurality of frequency bins grouped into a corresponding plurality of frequency clumps; determine a sequence for shifting watermark symbols between the frequency clumps so that combinations of N watermark symbols that include one watermark symbol from each watermark layer share a maximum of N−1 frequency bins; and 




generate a second distribution scheme to map the watermark symbols in accordance with the sequence; and a transceiver to communicate the second distribution scheme to a device.
19. An encoder for encoding an audio signal with a watermark, the encoder comprising: a parser to: divide the audio signal into a plurality of frequency clumps with a plurality of adjacent frequency bins in the plurality of frequency clumps; divide the watermark into N watermark symbols; and distribute the watermark symbols to the plurality of frequency bins in the plurality of frequency clumps in accordance with a distribution scheme to create a plurality of watermark layers, the distribution scheme to cause different combinations of watermark symbols that include one watermark symbol from each watermark layer to share up to a maximum number of frequency bins, the maximum number of frequency bins being less than a number of watermark symbols in respective ones of the different combinations; and 
a synthesizer to synthesize an encoded audio signal with the watermark symbols distributed in the audio signal in accordance with the distribution scheme.

18. An encoder for encoding an audio signal with a watermark, the encoder comprising: a parser to: divide the audio signal into a plurality of frequency clumps with a plurality of adjacent frequency bins in the plurality of frequency clumps; divide the watermark into N watermark symbols; and distribute the watermark symbols to the plurality of frequency bins in the plurality of frequency clumps in accordance with a distribution scheme to create N watermark layers, so that combinations of N watermark symbols that include one watermark symbol from each watermark layer share a maximum of N−1 frequency bins; and 




a synthesizer to synthesize an encoded audio signal with the watermark symbols distributed in the audio signal in accordance with the distribution scheme.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haas et al. (US 8,705,736)-permutation/scrambling of secret keys.
Kirovski et al. (US 2005/0108542)-reordering/permuting selected subbands of frequencies within a spectrum of a watermark signal. 
Srinivasan (US 2007/0300066)-modification of watermarked signal.
Srinivasan et al. (US 8,359,205)-multiple levels of watermark encoding.
Bocko et al. (US 2005/0033579)- shifting of frequency band information to encode watermark signal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS H MAUNG/Primary Examiner, Art Unit 2654